     Case 2:20-cv-09652-JLS-JPR Document 23 Filed 09/21/21 Page 1 of 2 Page ID #:246




1

2
3
4

5
6
7

8                           UNITED STATES DISTRICT COURT

9                           CENTRAL DISTRICT OF CALIFORNIA

10
                                           )
11    LAMONT BIENVENUE,                    )   Case No. CV 20-9652-JLS (JPR)
                                           )
12                     Petitioner,
                                           )
                                           )   ORDER ACCEPTING REPORT AND
13                     v.                      RECOMMENDATION OF U.S.
                                           )
14    G. MATTESON, Warden,                 )   MAGISTRATE JUDGE
                                           )
15                     Respondent.         )
                                           )
16
            The Court has reviewed the records on file and Report and
17
      Recommendation of U.S. Magistrate Judge, which recommends that the
18
      Court grant Respondent’s motion to dismiss the Petition.         On August
19
      3, 2021, Petitioner filed Objections to the R. & R., in which he
20
      mostly simply repeats arguments from his Petition and Opposition
21
      to the motion to dismiss; Respondent did not respond.           None of
22
      Petitioner’s objections undermine the Magistrate Judge’s
23
      reasoning in the R. & R.
24
            Having made a de novo determination of those portions of
25
      the R. & R. to which Petitioner objected, the Court accepts the
26
      findings and recommendations of the Magistrate Judge.         IT THEREFORE
27
28

                                                1
     Case 2:20-cv-09652-JLS-JPR Document 23 Filed 09/21/21 Page 2 of 2 Page ID #:247




1     IS ORDERED that Respondent’s motion to dismiss the Petition is

2     GRANTED and this action be dismissed with prejudice.

3
4     DATED: September 21, 2021
                                               JOSEPHINE L. STATON
5                                              U.S. DISTRICT JUDGE
6
7

8
9
10
11

12
13
14

15
16
17

18
19
20
21
22
23
24
25
26
27
28

                                              2
